 

Exhibit 10.10

 

BANCFIRST CORPORATION Employee Stock OWNERSHIP PLAN

2019 AMENDMENT Number one

 

ARTICLE I.
PURPOSE AND EFFECTIVE DATE

1.1Purpose and Explanation of Amendment.  BancFirst Corporation (“BancFirst”) is
the Sponsor of the BancFirst Corporation Employee Stock Ownership Plan (the
“ESOP”).  BancFirst intends to amend the ESOP to provide for eligibility of
employees of Pegasus Bank.

1.2Effective date of Amendment.  This Amendment is effective as indicated
herein.

1.3Superseding of inconsistent provisions. This Amendment supersedes the
provisions of the ESOP to the extent those provisions are inconsistent with the
provisions of this Amendment.

1.4Construction. Except as otherwise specifically provided in this Amendment,
any reference to “Article” or “Section” in this Amendment refers only to
Articles and Sections within this Amendment, and is not a reference to the ESOP.

ARTICLE II.
SERVICE CREDIT OF EMPLOYEES OF PEGASUS BANK

2.1Effective date. The provisions of this Article II shall be effective as of
January 1, 2020.

2.2Participation.  Pegasus Bank shall be permitted to be a participating
employer in the ESOP effective as of January 1, 2020.

2.3Eligibility and Vesting Service Credit for Employees of Pegasus Bank.  With
respect to persons who are employed by Pegasus Bank as of August 15, 2019 and
continue such employment through December 31, 2019, subject to the ESOP’s break
in service provisions, employment service with Pegasus Bank shall be counted as
employment service under the ESOP for purposes of determining eligibility to
participate and vesting.

ARTICLE III.
ALLOCATION OF CONTRIBUTIONS

For purposes of allocating Employer Contributions under the ESOP, the
Compensation of participants who become eligible to participate in the ESOP
pursuant to Section 2.3 above shall only include Compensation paid on or after
January 1, 2020.

ARTICLE IV.
ENTRY DATE

Effective as of January 1, 2020, Section 3.2 of the ESOP’s governing document is
amended to read as follows:

3.2Entry Date.  The Participation of an Employee eligible to become a
Participant shall commence as of January 1, April 1, July 1 or October 1
whichever occurs first, after such Employee satisfies the Age and Eligibility
Service Requirements.

 

--------------------------------------------------------------------------------

 

ARTICLE V.
DISTRIBUTION OF DIVIDENDS

Effective as of January 1, 2020, Section 8.1 of the ESOP’s governing document is
amended in its entirety to read as follows:

8.1Payment of Dividends.  The Employer, in its sole discretion, may designate
that cash dividends paid with respect to Employer Securities be applied under
one of the following options:

(a)the dividends may be paid in cash directly by the Employer to Participants
based on the number of shares allocated to such Participant’s accounts; or

(b)the dividends may be paid in cash to the Trustee and applied to the payment
of principal and interest on the balance of any Exempt Loan which is outstanding
without regard to the Employer Securities which have been or are allocated or
held in the suspense account pending their release from encumbrance; provided,
only dividends on Employer Securities which have been acquired with an Exempt
Loan may be used for this purpose.  This provision shall apply only if Employer
Securities with a fair market value of not less than the amount of the dividends
are allocated to Participant accounts for the year in which the dividends would
have been allocated to Participant accounts had they not been designated for
payment on the Exempt Loan.  Only dividends related to Employer Securities
acquired by the Plan on or after August 4, 1989, may be used under this
subsection (b).

(c)the dividends paid with respect to shares of Employer Securities allocated to
Participants’ ESOP Accounts may be allocated among and credited to the Accounts
maintained in the Plan for each Participant to reflect assets other than
Employer Securities ( a ”Participant’s Cash Account”) in accordance with the
number of shares of Employer Securities allocated to each such Participant’s
ESOP Account compared to the number of shares of Employer Securities allocated
to all Participants’ ESOP Accounts.  Amounts held in Participants’ Cash Accounts
may be reinvested in additional shares of Employer Securities subject to the
Participant’s rights to diversify pursuant to Section 9.6.  

The Committee may, in its discretion, allow each Participant (an “Electing
Participant”) to elect in accordance with procedures adopted by the Committee to
either:

(a)Receive directly from the Company in cash the amount of dividends payable to
the Plan with respect to the Employer Securities allocated to such Electing
Participant’s Account;

(b)Receive in cash from the Plan the amount of dividends received by the Plan
with respect to the Employer Securities allocated to such Electing Participant’s
Account provided that such amount must be distributed from the Plan not later
than 90 days after the end of the Plan Year in which such dividends are received
by the Plan; or

(c)Have such dividends reinvested in Employer Securities to be allocated to such
Electing Participant’s Account.

In the absence of an election from a Participant, the Participant shall be
deemed to have elected to have such dividends invested in Employer Securities
with respect to any distribution made pursuant to this Section 8.1.

Dividends used for purposes of one of the alternatives above shall be a
deductible contribution by the Employer pursuant to Section 404(k) of the Code
in addition to any other deduction allowed under Section 404 of the Code.  The
deduction shall apply to the Employer’s taxable year in which the dividends are
paid or distributed to Participants.  If dividends are applied under subsection
(b) above, the deduction shall apply to the Employer’s taxable year in which the
loan payment occurs.  In no event may such dividends be used for the evasion of
taxation.

2

--------------------------------------------------------------------------------

 

This amendment has been executed this 19th day of December, 2019.

 

BANCFIRST CORPORATION

 

 

 

 

By:

/s/ Randy Foraker

 

Name:

Randy Foraker

 

Title:

EVP

 

EMPLOYER

 

3